DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 4/15/22.    
Claim(s) 1-2, 8 & 15 was/were amended.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 12, 14-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng, U.S. Patent/Pub. No. 2021/0366473 A1 in view of Shen, U.S. Patent/Pub. No. 2020/0410986 A1.
As to claim 1, Maeng teaches a method for providing artificial intelligence services comprising:    
determining if a first artificial intelligence service module in the first user device can process the unfulfilled artificial intelligence service request (Maeng, page 5, paragraph 67; page 8, paragraph 131; i.e., [0067] The control unit 180 may perform various functions for implementing a knowledge-based system, an inference system, a knowledge acquisition system, and the like, and may perform various functions including a system ( e.g., a fuzzy logic system) for fuzzy inference, an artificial neural system; [0131] when the current AI device can process the
execution command, the corresponding AI device performs an operation corresponding to the execution command); 
if the first artificial intelligence service module can process the unfulfilled artificial intelligence service request, then processing the unfulfilled artificial intelligence service request with the first artificial intelligence service module to fulfill the unfulfilled artificial intelligence service request to generate a fulfilled artificial intelligence service request and providing the fulfilled artificial intelligence service request to the user interacting application (Maeng, page 7, paragraph 103; page 8, paragraph 131; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command. To this end, a list of executable commands (instructions) for all the AI devices existing in the same network area may be stored in the memory of the master electronic device 100; [0131] when the current AI device can process the execution command, the corresponding AI device performs an operation corresponding to the execution command); 
if the first artificial intelligence service module cannot process the unfulfilled artificial intelligence service request (Maeng, page 7, paragraph 102; i.e., [0102] When the received execution command cannot be executed in the first AI device 200a, the first AI device 200a transmits the corresponding execution command to the master electronic device 100), then: 
transmitting the unfulfilled artificial intelligence service request to a second user device with a second artificial intelligence service module or a cloud computing environment with a cloud artificial intelligence service module to fulfill the unfulfilled artificial intelligence service request to generate a fulfilled artificial intelligence service request (Maeng, page 7, paragraph 103; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution
command to a second AI device 200b which can execute the corresponding execution command); and 
transmitting the fulfilled artificial intelligence service request to the first user device and then to the user interacting application (Maeng, page 7, paragraph 103-104; i.e., [0103] The master electronic device 100 which has received the execution command transmits the execution command to a second AI device 200b which can execute the corresponding execution command; [0104] The master electronic device 100 searches for the second AI device 200b which can execute the execution command received from the first AI device 200a based on the list of executable commands).
But Maeng failed to teach the claim limitation wherein receiving an unfulfilled artificial intelligence service request from a user interaction application, the user interaction application operating on an operating system of a first user device, wherein the unfulfilled artificial intelligence service request is for language understanding.
However, Shen teaches the limitation wherein receiving an unfulfilled artificial intelligence service request from a user interaction application, the user interaction application operating on an operating system of a first user device, wherein the unfulfilled artificial intelligence service request is for language understanding (Shen, page 3, paragraph 27; page 4, paragraph 35 & 40; page 8, paragraph 66; i.e., [0027] As noted above, natural language understanding (NLU) is a key component of modem digital personal assistants to enable them to convert users' natural language commands into actions. Digital personal assistants often rely completely on software developers to build new skills, where each skill defines one or more actions for satisfying a particular intent (which may be expressed using a variety of natural language utterances). Typically, the development of each new skill involves the manual creation and input of a collection of training utterances to an NLU engine associated with the new skill. The training utterances teach the NLU engine how to recognize the intent of various user utterances related to the new skill; [0066] As shown in FIG. 4A, a user of an electronic device 402 is interacting with a digital personal assistant and has submitted a request 404 (such as via spoken utterance or via text entry) to perform a specific command. The digital personal assistant has provided a response 406 indicating that the assistant needs the user to teach the assistant how to perform this command, meaning the command is associated with an unrecognized skill. Note that if the digital personal assistant recognized the command, the assistant could perform one or more actions associated with the command and would not require teaching).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng to substitute specific command from Shen for execution command from Maeng to teach the NLU engine how to recognize the intent of various user utterances related to
the new skill (Shen, page 1, paragraph 3).
As to claim 2, Maeng-Shen teaches the method as recited in claim 1 further comprising initiating a discovering phase to identify a second artificial intelligence service module in the second user device (Maeng, page 7, paragraph 104; i.e., [0104] The master electronic device 100 searches for the second AI device 200b which can execute the execution command received from the first AI device 200a based on the list of executable commands).
As to claim 3, Maeng-Shen teaches the method as recited in claim 2 wherein the second device is a cloud artificial intelligence service module in a cloud computing environment (Maeng, page 5, paragraph 65; i.e., [0065] the learning data unit 130 may be implemented by a memory which is maintained in a cloud computing environment, or by another remote controllable memory which is accessible by a terminal through a communication method such a network communication).
As to claim 4, Maeng-Shen teaches the method as recited in claim 2 wherein the discovery phase is repeated periodically by the first artificial intelligence service module in the first user device (Maeng, page 5, paragraph 67; i.e., [0067] the control unit 180 may request, search, receive, or utilize data of the learning data unit 130. The control unit 180 may perform various functions for implementing a knowledge-based system, an inference system, a knowledge acquisition system, and the like, and may perform various functions including a system ( e.g., a fuzzy logic system) for fuzzy inference, an artificial neural system).
As to claim 14, Maeng-Shen teaches the method as recited in claim 8 wherein the first artificial intelligence service module operates on one of the following: smartphone, artificial intelligence enabled speaker, automobile, television, mechanical devices with screen and AI capability, smartwatch, tablet, or laptop (Maeng, page 3, paragraph 39; i.e., [0039] Electronic devices presented herein may be implemented using a variety of different types of devices. Examples of such devices may include artificial intelligence (AI) speakers, cellular phones, smart phones, laptop computers, digital broadcast terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, slate PCs, tablet PCs, ultra books, wearable devices (for example, smart watches, smart glasses ).

Claim(s) 8, 12 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1, 3.  Therefore, claim(s) 8, 12  is/are also rejected for similar reasons set forth in claim(s) 1, 3.
Claim(s) 15, 17 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1, 3.  Therefore, claim(s) 15, 17 is/are also rejected for similar reasons set forth in claim(s) 1, 3.



Claim(s) 5-7, 9-11, 13, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng, U.S. Patent/Pub. No. 2021/0366473 A1 in view of Shen, U.S. Patent/Pub. No. 2020/0410986 A1, and further in view of Lebaredian, U.S. Patent/Pub. No. 2021/0049827 A1.
As to claim 5, Maeng-Shen teaches the method as recited in claim 2. But Maeng-Shen failed to teach the claim limitation wherein the second artificial intelligence service module is operating on a different type operating system than the first artificial intelligence service module.
However, Lebaredian teaches the limitation wherein the second artificial intelligence service module is operating on a different type operating system than the first artificial intelligence service module (Lebaredian, page 5, paragraph 36; i.e., [0036] Each client 106 may correspond to one or more applications, software tools, and/or services that can be executed on or using one or more computing devices, such as client devices 102A and 102B through 102N (also referred to as "client devices 102"). The client devices 102 may include different types of devices; that is, they may have different computational and display capabilities and different operating systems).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Shen to substitute data stored from the manager from Lebaredian digital voice signal from Maeng-Shen to exchange of rich descriptions of the world in order to support the fidelity and features required by modern content authoring tools (Lebaredian, page 1, paragraph 4).
As to claim 6, Maeng-Shen teaches the method as recited in claim 1. But Maeng-Shen failed to teach the claim limitation wherein the first artificial intelligence service module is an artificial intelligence layer on top of the operating system of the first user device.
However, Lebaredian teaches the limitation wherein the first artificial intelligence service module is an artificial intelligence layer on top of the operating system of the first user device (Lebaredian, page 5, paragraph 36; i.e., [0036] Each client 106 may correspond to one or more applications, software tools, and/or services that can be executed on or using one or more computing devices, such as client devices 102A and 102B through 102N (also referred to as "client devices 102"). The client devices 102 may include different types of devices; that is, they may have different computational and display capabilities and different operating systems).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Shen to substitute data stored from the manager from Lebaredian digital voice signal from Maeng-Shen to exchange of rich descriptions of the world in order to support the fidelity and features required by modern content authoring tools (Lebaredian, page 1, paragraph 4).
As to claim 7, Maeng-Shen teaches the method as recited in claim 2. But Maeng-Shen failed to teach the claim limitation wherein detecting update of a library used by the first artificial intelligence service module on the first user device and sending the updated library to the second artificial intelligence service module in the second device.
However, Lebaredian teaches the limitation wherein detecting update of a library used by the first artificial intelligence service module on the first user device and sending the updated library to the second artificial intelligence service module in the second device (Lebaredian, page 10, paragraph 89; i.e., [0089] In various examples, the services 412 may carry out any combination of these functions by operating on and/or updating the scene description(s) of the 3D virtual environment(s) using the data store manager 108. For example, properties and values may be analyzed and/or updated by one or more of the services 412 to effectuate physics operations, global illumination, ray-tracing effects, artificial intelligence).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Shen to substitute data stored from the manager from Lebaredian digital voice signal from Maeng-Shen to exchange of rich descriptions of the world in order to support the fidelity and features required by modern content authoring tools (Lebaredian, page 1, paragraph 4).
As to claim 9, Maeng-Shen teaches the method as recited in claim 8. But Maeng-Shen failed to teach the claim limitation wherein determining if the fulfilled artificial intelligence service request is compatible with and able to operate in the first type of operating system and the user interaction application, if the fulfilled artificial intelligence service request is compatible with and able to operate in the first type of operating system and the user interaction application, transmitting the second fulfilled artificial intelligence service request to the user interaction application; and if the fulfilled artificial intelligence service request is not compatible with or able to operate in the first type of operating system and the user interaction application, converting the fulfilled artificial intelligence service request into a secondary fulfilled artificial intelligence service request that is compatible with and able to operate in the first type of operating system and the user interaction application and transmitting the secondary fulfilled artificial intelligence service request to the user interaction application.
However, Lebaredian teaches the limitation wherein determining if the fulfilled artificial intelligence service request is compatible with and able to operate in the first type of operating system and the user interaction application (Lebaredian, page 13, paragraph 113; i.e., [0113] Where multiple client(s) 106 operate on a common client device within the operating environment 100, the client(s) 106 may in some embodiments operate on a common representation of content that is compatible with the content management system 104 (e.g., the universal representation 502A), rather than each retaining and managing separate copies), if the fulfilled artificial intelligence service request is compatible with and able to operate in the first type of operating system and the user interaction application, transmitting the second fulfilled artificial intelligence service request to the user interaction application (Lebaredian, page 5, paragraph 36; i.e., [0036] Each client 106 may correspond to one or more applications, software tools, and/or services that can be executed on or using one or more computing devices, such as client devices 102A and 102B through 102N (also referred to as "client devices 102"). The client devices 102 may include different types of devices; that is, they may have different computational and display capabilities and different operating systems); and if the fulfilled artificial intelligence service request is not compatible with or able to operate in the first type of operating system and the user interaction application, converting the fulfilled artificial intelligence service request into a secondary fulfilled artificial intelligence service request that is compatible with and able to operate in the first type of operating system and the user interaction application and transmitting the secondary fulfilled artificial intelligence service request to the user interaction application (Lebaredian, page 13, paragraph 111; i.e., [0111] In embodiments where the universal representation 502 is incompatible with the client 106A, the content manager 410A may additionally synchronize a native representation 506 that is useable by the client 106A. For example, the native representation 506 may be a native internal representation of the client 106A with the universal representation 502A comprising a corresponding description format or scene description language that may be shared amongst other client(s) 106 and/or the content management system 104 (e.g., USD scene description)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeng-Shen to substitute data stored from the manager from Lebaredian digital voice signal from Maeng-Shen to exchange of rich descriptions of the world in order to support the fidelity and features required by modern content authoring tools (Lebaredian, page 1, paragraph 4).

Claim(s) 10-11 & 13 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s)  5-6 & 7.  Therefore, claim(s) 10-11 & 13 is/are also rejected for similar reasons set forth in claim(s) 5-6 & 7.
Claim(s) 16, 18 & 19-20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 5, 7 & 10-11.  Therefore, claim(s) 16, 18 & 19-20 is/are also rejected for similar reasons set forth in claim(s) 5, 7 & 10-11.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Srinivasaraghawan, U.S. Patent/Pub. No. US 20210073215 A1 discloses convert query into natural language understanding.
Lee, U.S. Patent/Pub. No. US 20210165974 A1 discloses translation a command into corresponding natural language understanding.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449